Citation Nr: 1413133	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss from March 9, 2009 to September 26, 2013, and an evaluation in excess of 10 percent from September 26, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active service from January 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan granted service connection for bilateral hearing loss and evaluated it as noncompensably disabling, effective from March 9, 2009.  

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, before he could be scheduled for a hearing, in correspondence date stamped as received in September 2011, the Veteran cancelled his hearing request and asked that his file be sent to the Board for adjudication.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. §20.704(e) (2013).

This matter was previously before the Board in August 2013 at which time it was remanded for additional development.  As will be discussed further, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

After additional development had been undertaken, by way of the October 2013 rating action, the RO increased the Veteran's disability rating for his hearing loss to 10 percent, effective September 26, 2013.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  



FINDINGS OF FACT

1.  From March 9, 2009, to September 26, 2013, the Veteran manifested no worse than Level II hearing in the right ear and Level I hearing in the left ear.  

2.  From September 26, 2013, the Veteran, has exhibited Level IV hearing in the right ear and Level V hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hearing loss from March 9, 2009, to September 26, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).  

2.  The criteria for an initial rating in excess of 10 percent for hearing loss on or after September 26, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished. 

Through a March 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the March 2009 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the March 2009 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's rating claim.  In addition, pursuant to the August 2013 remand, outstanding VA treatment records issued at the VA Medical Center (VAMC) in Saginaw, Michigan, and dated from August 2011 to September 2013, have been retrieved and scanned into the Virtual VA claims processing system, and were associated with the Virtual VA claims file at the time of the September 2013 VA examination.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA examinations with respect to the issue on appeal were conducted in December 2009 and September 2013.  As noted below, the Board finds that the VA examinations obtained in this case are adequate they were predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and reflect that the examiners conducted full audiological examinations of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current disability ratings assigned by the RO.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

A.  March 9, 2009 to September 26, 2013

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his bilateral hearing loss for the period from March 9, 2009 to September 26, 2013, under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  In this regard, the Veteran was afforded a VA fee-basis examination at Hozer's Hearing Clinic in December 2009.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 45, 55, 65 and 75, respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 45, 50, 55 and 75.  The average pure tone threshold was 60 in the right ear and 56 in the left.  Speech recognition ability was 92 percent in the both ears.  However, it is unclear whether the audiologist used the Maryland CNC test for speech discrimination testing.  Assuming that the Maryland CNC test was used, the results of the December 2009 VA fee-basis examination correspond to Level II hearing for the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the December 2009 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a) until September 26, 2013.  

VA treatment records dated from 2009 to 2013 predominantly focus on treatment provided for health concerns other than hearing problems.  Although the evidence reflects that the Veteran presented at the VAMC on a few occasions with complaints of hearing difficulties, the treatment providers usually monitored the quality of his hearing aids, and either provided him with a new set of hearing aids, or conducted ear irrigation procedures wherein they would remove a large amount of cerumen from both ears to help improve the Veteran's hearing.  Although these records reflect treatment for the Veteran's hearing loss, they are absent any audiometric findings that would provide a better assessment as to the current severity of his hearing.  

In consideration of the evidence of record, the Board finds that audiological evaluations reflect that the Veteran's hearing loss has been manifested by no worse than Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  Consequently, the Board concludes that the criteria for an initial compensable rating for the period from March 9, 2009 to September 26, 2013 have not been met.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable rating assigned for the Veteran's service-connected bilateral hearing loss for the period from March 9, 2009 to September 26, 2013.  

B.  From September 26, 2013

Following a review of the relevant evidence, the Board finds that the record does not contain evidence showing that the Veteran is entitled to an evaluation in excess of 10 percent as of September 26, 2013.  

The record reflects that the Veteran underwent a new VA audiological evaluation in September 2013.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 50, 50, 60, and 75, and left ear auditory thresholds in the same frequencies as 50, 50, 70, and 75.  The average pure tone threshold was 59 in the right ear and 61 in the left.  Speech recognition ability was 76 percent in the right ear and 68 percent in the left.  The results of the September 2013 examination correspond to Level IV hearing for the right ear and Level V hearing for the left ear in Table VI.  See 38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a 10 percent rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether an initial evaluation in excess of 10 percent for hearing loss is warranted under 38 C.F.R. § 4.86.  During his examination, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the currently assigned 10 percent disability evaluation from September 26, 2013 for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  Therefore, the Veteran is not entitled to a higher evaluation for his service-connected bilateral hearing loss pursuant to 38 C.F.R. § 4.86(b).  

Based on these results, the Board concludes that an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss on or after September 26, 2013, is not warranted.  It is apparent that the assigned 10 percent disability evaluation for the aforementioned time period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends that his bilateral hearing loss was more severe, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The above determination is based upon consideration of applicable rating provisions.  In addition, the September 2013 VA examination report specifically addresses the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  When asked how his hearing loss impacts the ordinary conditions of his daily life as well as his ability to work, the Veteran described his hearing loss as a nuisance, and reported that he talks loudly, and has to keep his television set at a high volume as a result of his hearing loss.  After interviewing and evaluating the Veteran, the examiner noted that the Veteran presented with a moderate low frequency to severe high frequency hearing loss for both ears.  According to the examiner, this degree of hearing loss would cause the Veteran to experience difficulty with conversational speech "when in quiet environments and a distance from the speaker."  The examiner noted that conversational speech at a close distance, would be possible if the speaker was looking directly at the Veteran.  The examiner further explained that the "Veteran's daily communication within a quiet environment would be possible to complete while those in noise would be more difficult and possibly require the veteran to ask others to repeat or have background noise reduced."  

The Board acknowledges that the Veteran experiences difficulty hearing in various settings and situations.  However, despite the difficulties experienced by the Veteran, there is nothing in the record to show that he experiences difficulty carrying out his activities of daily living as a result of his hearing loss.  Furthermore, the September 2013 examiner did not state or conclude that the Veteran's hearing disability had a significant effect on his ability to maintain his employment as a director of a nursing home.  In this regard, the Veteran claims that a higher rating for his bilateral hearing loss is warranted, not that the VA examination reports were defective.  See Martinak, 21 Vet. App. at 455.  

Moreover, such effects do not take the Veteran's case outside the norm as to warrant consideration of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

For all the foregoing reasons, the Board finds that the claim for higher disability ratings for the Veteran's service-connected bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss for the period from March 9, 2009, to September 26, 2013, is denied.

Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss from September 26, 2013, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


